Smith, C. J.,
delivered the opinion of the court.
The evidence in this cause is wholly insufficient to show that appellant is not a suitable person to have the care and custody of her own children. It is true that they have expressed a wish to remain with their grandmother; but this is only one of the facts, and by no means a controlling one, which the court should take into consideration in determining who is entitled to their care and custody.
*563The decree of the court below is reversed, and decree here awarding to appellant the custody of her children.

Reversed.